Daniel D. Orn v 1 Manoah Hubbard)
In Assumpsit
Be it remembered That on this twenty seventh day of January in the year Eighteen hundred and twenty nine (the January term of the County Court of the county of Wayne for said year) this case came on to be tried before Melvin Dorr Esq Chief Justice and Henry H. Campbell Esquire Associate Justice of the said County Court when the plaintiff by his Counsel offered Collins Gilbert as a witness on his behalf, & to prove that the set off pleaded by the defendant in this suit, being an item of One hundred and fifty Dollars for the use of a fishing ground (and which was the only item of the set off attempted to be proved by the def before the Jury) if due at all, was a partnership demand and was due from this plaintiff together with the said *536Gilbert as his partner in said fishing concern, with a view of preventing the said set off from being set up or allowed in this action, whereupon the introduction of said witness was objected to by the Counsel for the defendant on the ground of interest, alleging that the witness was a partner of the present plaintiff and therefore interested in the event of the suit; and thereupon the Counsel of the defendant called a witness who testified that he heard the witness say that he was a partner of the plaintiff in taking fish, but at what time did not appear— The Counsel for the plaintiff on the other hand contended that the witness was a Competent witness— and had no interest whatever in the event of the present suit; and that the witness was offered for the purpose of swearing against his own interest,— for that the object of his testimony was to shew that the witness was liable jointly with the plaintiff for the set off above mentioned— But the Court rejected the witness and would not allow him to be sworn in the cause considering him as interested & therefore incompetent— To which decision & rejection by the Court the said plaintiff by his Counsel excepts & prays that this his Bill of Exceptions be signed, sealed, & inrolled which is done accordingly—
Melvin Dorr
Chief Justice. W. C. Court, (seal)
H M Campbell
A. J. W. C. C. (seal)
(seal)